Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to papers filed April 9, 2021.  Claims 1-2, 5, 47-55 have been amended.  Claims 3, 16-42 have been previously or newly cancelled.  Claims 56-69 have been newly added.  Claims 8-14 and 43-46 are withdrawn for the reason for record.  Accordingly, claims 1-2, 4-7, 15, 47-55, and 56-69 are examined on the merit.

Information Disclosure Statement
The Information Disclosure Statements filed 04/09/2021 (3-page and 7-page) and 05/12/21 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statements are fully considered by the examiner. The foreign language references, are only considered to the extent where an English translation available or where the examiner understands that language. A signed copy of form 1449 is enclosed herewith. 

Examiner’s Notes
Please use the claim set dated 05/12/21. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
st full para on page 3). Alexander (U.S. patent No. 4760057; issued July 26, 1988), discloses (acyloxyalkoxy)-carbonyl derivatives as prodrug moieties for primary and secondary amine functions. However, neither discloses prodrug strategies on both the OH functional group and the amine functional group.  Thus, Barot or Alexander does not anticipate nor render obvious the solid aggregating biodegradable microparticle as claimed.  In conclusion, the case is allowed for the reasons set forth in applicants arguments dated 04/09/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-14,67, 74-76, 78-79, 81, 83, 85-86, 102, 104 directed to the species of an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 14, 19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

CONCLUSION
Claims 1-2, 4-15, 51, 54-55, 57-62, 66-93, 97-100, 102, and 104 are allowed. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/YANZHI ZHANG/            Primary Examiner, Art Unit 1617